Lummus, J.
These cases were heard by an auditor whose findings of fact were to be final, and were presented to the court below on his reports. That court refused to order judgments for the plaintiffs on counts that alleged full performance of the building contract upon which the actions were brought;, because the auditor found substantial performance and waiver of full performance rather than full performance. After recommittal, a count was added to each declaration on a quantum meruit, and judgments for the plaintiffs were ordered on that count, under the rule stated in Andre v. Maguire, 305 Mass. 515, and Russo v. Charles I. Hosmer, Inc., ante, 231. The defendants appealed to this court.
In the work the variations from the contract were small. They did not prevent the contract from being substantially performed. Good faith on the part of the plaintiffs was found. In each case the entry will be

Order for judgment for the plaintiffs affirmed.